DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-16, 21-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner et al., US 2013/0000442, in view of Schafer et al., US 6,601,554.

Regarding Claim 14
Wiesner discloses a slide element (1) for displacement of a cam segment (12) in an axial direction along a shaft (2) of a camshaft (2), the slide element (1) comprising a slide sleeve (11) having a longitudinal toothing (Wiesner, [0006]) formed at least sectionally along an inner wall of the slide sleeve (11), the slide sleeve (11) having a latching section (left side of Figures 1, 2a, 2c, and 2d) that is formed on the inner wall and is configure to interact with a latching means (the ball spring element of Wiesner is a functional equivalent of the “latching means” as claimed, as the Specification of the invention discloses that the “latching means” comprises an inelastic latching means head (which is equivalent to the ball of Wiesner) and an elastic latching means neck (which is equivalent to the spring of Wiesner) [Specification, Page 11, Lines 12-14]), wherein the latching section (left side of Figures 1, 2a, 2c, and 2d) comprises a latching means receiving part that includes latching grooves (G, annotated Figure 1 of Wiesner below) formed adjacently in an axial direction and a latching elevation (E, annotated Figure 1 of Wiesner below) formed between the latching grooves (G) and directed inward (Wiesner, Annotated Figure 1 below, Figures 2a, 2c, and 2d). 
Although Wiesner does disclose that partial regions of a sliding sleeve can be hardened (Wiesner, [0007]), Wiesner does not explicitly disclose that the latching elevation is partially hardened exclusively in a latching means transfer region. Schafer teaches that only the toothing of a gearwheel is hardened in order to reduce part deformation (Schafer, Column 6, lines 26-39).
Therefore it would be obvious to one of ordinary skill in the art to modify the system of Wiesner such that the latching elevation is partially hardened, exclusively in a latching means transfer region in order to prevent deformation of the latching elevation and thereby ensure efficient operation of the system. 

    PNG
    media_image1.png
    466
    566
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Wiesner

Regarding Claim 15
Wiesner and Schafer teach the system as rejected in Claim 14 above. The combination of Wiesner and Schafer teaches that the latching elevation is partially hardened.
[Claim 15 is directed to the slide element, not the method for producing the slide element. Therefore, it does not matter how (and by what) the latching elevation has been heated, as long as the latching elevation exhibits the characteristics of a component that has been heated.]

Regarding Claim 16
Wiesner and Schafer teach the system as rejected in Claims 14 and 15 above. The combination of Wiesner and Schafer teaches that the latching elevation is hardened. 
[Claim 16 is directed to the slide element, not the method for producing the slide element. Therefore, it does not matter how (and by what) the latching elevation has been heated, as long as the latching elevation exhibits the characteristics of a component that has been heated.]

Regarding Claim 21
Wiesner and Schafer teach the system as rejected in Claim 14 above. Wiesner further discloses a cam segment (12) that includes axially adjacently arranged cams (12) with mutually different cam profiles (Wiesner, [0014], Figure 1) including a cam base circle and including a cam elevation [while Wiesner does not explicitly disclose a cam base circle and cam elevation, it is inherent to one of ordinary skill in the art that a cam includes a cam base circle and a cam elevation]. 

Regarding Claim 22
Wiesner and Schafer teach the system as rejected in Claims 14 and 21 above. Wiesner further discloses that the latching elevation (E) is in the latching means transfer region that is opposite the cam elevation of the cam segment (12) (Wiesner, Annotated Figure 1 above). 

Regarding Claim 23
Wiesner and Schafer teach the system as rejected in Claim 14 above. Wiesner further discloses the latching means transfer region (Wiesner, Figure 1). 
[Claim 23 is directed to the slide element, not the method for producing the slide element. Therefore, it does not matter how (and by what) the latching means transfer region has been cooled, as long as the latching means transfer region exhibits the characteristics of a component that has been cooled.]

Regarding Claim 28
Wiesner discloses a camshaft (2) of an internal combustion engine, the camshaft (2) comprising: a shaft (2); and a slide element (1) for displacement of a cam segment (12) in an axial direction along the shaft (2), wherein the slide element (1) is movable on the shaft (2) in a manner rotationally conjoint with respect to the shaft (2) in an axial direction along the shaft (2), the slide element (1) comprising a slide sleeve (1) having a longitudinal toothing (Wiesner, [0006]) formed at least sectionally along an inner wall of the slide sleeve (1), the slide sleeve (1) having a latching section (left side of Figures 1, 2a, 2c, and 2d) that is formed on the inner wall and is configured to interact with a latching means (ball spring element) that includes a latching means head (H, annotated Figure 2d of Wiesner below) that is inelastic and spherical and a latching means neck (N, annotated Figure 2d of Wiesner below) that is resiliently elastic, wherein the latching means (ball spring element) is connected to the shaft (2) such that the latching means neck (N) is disposed in a recess extending radially into the shaft (2) while the latching means head (H) interacts with the latching section (left side of Figures 1, 2a, 2c, and 2d), wherein the latching section (left side of Figures 1, 2a, 2c, and 2d) comprises a latching means receiving part that includes latching grooves (G, annotated Figure 1 of Wiesner above) formed adjacently in an axial direction and a latching elevation (E, annotated Figure 1 of Wiesner above) formed between the latching grooves (G) and directed inward (Wiesner, Annotated Figure 1 above and Annotated Figure 2d below). 
Although Wiesner does disclose that partial regions of a sliding sleeve can be hardened (Wiesner, [0007]), Wiesner does not explicitly disclose that the latching elevation is partially hardened exclusively in a latching means transfer region. Schafer teaches that only the toothing of a gearwheel is hardened in order to reduce part deformation (Schafer, Column 6, lines 26-39).
Therefore it would be obvious to one of ordinary skill in the art to modify the system of Wiesner such that the latching elevation is partially hardened, exclusively in a latching means transfer region in order to prevent deformation of the latching elevation and thereby ensure efficient operation of the system. 

    PNG
    media_image2.png
    298
    423
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 2d of Wiesner

Regarding Claim 29
Wiesner and Schafer teach the system as rejected in Claim 28 above. Wiesner further discloses that the latching means neck (N) is a compression spring (Wiesner, Annotated Figure 2d above). 

Allowable Subject Matter
4.	Claims 17-20 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
In the slide element of claim 17, the inclusion of:
“the latching means transfer region of the latching elevation comprises teeth that are formed adjacently to one another in a circumferential direction” was not found.

	In the slide element of claim 19, the inclusion of:
“the latching elevation comprises a toothed ring of ring-like form that includes teeth formed adjacently in a circumferential direction” was not found.

Response to Arguments
6.	Applicant’s arguments, see pages 5-6, filed 12/21/21, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments, see pages 6-8, filed 12/21/21, with respect to the rejection of claims 14-16, 21-23, 28, and 29 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
- With regards to the Applicant’s argument that the prior art fails to disclose a latching element that is partially hardened only in a latching means transfer region, the Examiner is unconvinced. The Applicant argues that the claims do not concern hardening a gearwheel (which Schaefer does) and Schaefer does not disclose anything about hardening “only” or “exclusively” the toothing of the gearwheel to reduce part deformation. While the claims do not concern hardening a gearwheel (as disclosed by Schaefer), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, be reasonable pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the teachings of Schaefer are reasonably pertinent to the particular problem with which the applicant was concerned as the applicant teaches hardening to minimize wear of a toothing of a shaft and/or a slidepiece. Schaefer discloses partially hardening at least a region of the drive wheel where an axial fixing groove is located (Schaefer, Column 6, Lines 26-39). While Schaefer does state that “the whole peripheral wall of the drive wheel” can be hardened, it is not required. Further, the Applicant argues that one having ordinary skill in the art would without a doubt recognize the difference between “at least” and “exclusively”. The Examiner argues that “at least” can encompass the same subject matter as “exclusively”. For example, you have three pens where at least one has red ink. There is therefore a scenario in which you have a single red pen and two pens of other colors. Therefore, Schaefer teaches partially hardening a region of the drive wheel (toothing) wherein the axial fixing groove is located, exclusively. 
- With regards to the Applicant’s argument that “even if Schaefer did disclose a latching elevation that was partially hardened exclusively in a latching means transfer region, the Rejections of Claims 14 and 28 fail to identify articulated reasoning with some rational underpinning”, the Examiner is unconvinced. The Applicant argues that the Examiner argument as far as the reasoning to combine the reference does not explain why one having ordinary skill in the art would have through to modify the purported latching elevation in Wiesner such that “exclusively” a latching means transfer region is partially hardened. Schaefer is utilized in the combination of references to teach that it is well known in the art for specific elements of mechanical parts are hardened in order to reduce part deformation. It is well known in the art that contact surfaces need to be hardened to prevent them from being worn away and having to continuously replace parts. Therefore, as the latching elevation of Wiesner is continuously in contact with other elements, it would be obvious to one of ordinary skill in the art to harden the latching elevation, exclusively in the latching means transfer region in order to reduce part deformation and prevent wearing down the latching elevation to allow the configuration to function as desired for as long as possible without having to replace any parts. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746